UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 30, 2013 O'CONNOR FUND OF FUNDS: MASTERS (Exact Name of Registrant as Specified in its Charter) Delaware 811-22859 36-7628249 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 677 Washington Boulevard Stamford, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (203) 719-1428 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. This current report on Form 8-K relates to the unaudited financial statements of O'Connor Fund of Funds: Masters LLC (the "Predecessor Fund"), the predecessor of O'Connor Fund of Fund: Masters,for the six-month period ended June 30, 2013.The Predecessor Fund's unaudited financial statements for the six-month period ended June 30, 2013 are attached hereto as Exhibit 99.1 and are being filed herewith. Item 9.01.Exhibits. (d) Exhibit. 99.1—Unaudited Financial Statements for the Six-Month Period Ended June 30, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. O'CONNOR FUND OF FUNDS: MASTERS Date:September 30, 2013 By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Authorized Person EXHIBIT INDEX The following exhibits are filed herewith: Exhibit Exhibit Description Unaudited Financial Statements for the Six-Month Period Ended June 30, 2013
